EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement of Cinedigm Digital Cinema Corp. on Form S-8 to be filed on or about July 11, 2013 of our report dated June 19, 2013 on our audits of the consolidated financial statements as of March 31, 2013 and 2012 and for each of the years in the two-year period ended March 31, 2013, which report was included in the Annual Report on Form 10-K filedon June 20, 2013. /s/ EisnerAmper LLP Iselin, New Jersey July 10, 2013
